Appeal from an order of the Surrogate’s Court, Nassau County, granting a motion of an administratrix to require an objectant to serve a bill of particulars of certain matters specified in her objections to a supplementary account. The order also directed the objectant to set forth a plain and concise statement of the demand for the decree, order or other relief to which objectant supposes herself to be entitled in accordance with section 49 of the Surrogate’s Court Act. Order affirmed, without costs. No opinion. Nolan, P. J., MacCrate, Schmidt, Murphy and Ughetta, JJ., concur.